Citation Nr: 1619352	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to June 1971, from December 1972 to December 1974, from May 1976 to August 1976, from January 1977 to February 1977, from July 1977 to March 1978, and from April 1978 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In June 2010 the RO denied an increased rating for bilateral hearing loss.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO. 

In March 2015, the Board remanded this case.


FINDING OF FACT

VA audiological examinations have produced audiometric test results that are unreliable and unsuitable for rating purposes, and there is no indication in the medical evidence of record that the Veteran's current hearing loss warrants a compensable evaluation during the appeal period.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2010 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations, including an examination which was requested in the Board's March 2015 Remand decision.  As discussed below, the Veteran did not adequately cooperate on the examination.  However, since this case was specifically remanded in order to remedy that deficiency and the Veteran did not cooperate again, the Board finds that VA's duty to assist in this regard has been met.  Further, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

At his hearing, the Veteran testified that he has difficulty hearing and that his hearing ability has declined.  He is competent to indicate that he has problems hearing.  However, the exact audiological findings at various Hertz levels and his speech recognition scores are matters require medical expertise and a complex medical assessment which must be assessed on an audiological examination.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran has been afforded two recent audiological examinations to assess his current level of hearing loss disability.  The first was conducted in June 2010.  The examiner indicated that the test results were invalid and unreliable.  As previously noted by the Board in the March 2015 Remand, the Veteran testified at the April 2013 Board hearing that VA had never provided him an examination.  He further indicated that his hearing had continued to decline, necessitating his constant use of hearing aids.   Therefore, the Board determined that he should be afforded further audiological testing which was then held in April 2015.  

On examination, the examiner, noted that the remand requested that the Veteran be reevaluated to determine the present severity of his hearing loss and a description of the functional effects caused by the hearing loss.  However, following the assessment, the audiologist indicated that the results obtained were inconsistent and unreliable and therefore could not be reported.  As a  result, the examination indicated that she was unable to comment on the current severity of the Veteran's hearing loss, as it was unknown, or describe the functional effects it might have, as those were also unknown.  

Thus, both examiners indicated that, despite attempts to conduct the audiograms necessary to obtain and assess the current findings, the Veteran essentially failed to properly participate in the audiometric testing.  Both examiners felt that the audiometric test results were unreliable and unsuitable for rating purposes.  Therefore, it is apparent that there was inadequate cooperation/effort on the Veteran's part despite the fact that the case was remanded for the examination in question after his testimony stated that his hearing loss had worsened and after the last examination had yielded invalid results.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board points out that the two examinations were conducted by different audiologist examiners and each came to the same conclusion, that the Veteran's results were unreliable and too inconsistent or invalid for rating purposes.   The medical examinations in this case were ordered in conjunction with a claim for an increased rating and were necessary to properly adjudicate the Veteran's case.  The record does not reflect other audiograms showing compensable hearing loss.  A new VA examination is not warranted because the Veteran had been afforded VA examinations which did not produce reliable results.  There is no indication that an additional VA examination would produce a report that would be consistent and reliable. 

The Board notes that the Veteran has argued that his hearing loss is more severe than is reflected by his noncompensable evaluation, and the Board appreciates the hearing testimony regarding the impact hearing loss has on his life.  At his hearing, the Veteran testified that he has difficulty hearing and that his hearing ability has declined.  He is competent to indicate that he has problems hearing.  However, the exact audiological findings at various Hertz levels and his speech recognition scores are matters require medical expertise and a complex medical assessment via audiometric testing which must be assessed on an audiological examination.  See generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, supra.  Accordingly, entitlement to a compensable rating for hearing loss is not warranted.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a compensable rating.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment as shown in the record.  As noted, despite affording the Veteran opportunities to participate in audiograms, the results were invalid.  Therefore, referral for consideration of an extraschedular rating is not warranted.

ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


